                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Latrice Hudgens,                 )                Case No. 6:19-cv-03593
                                 )
                 Plaintiff,      )
                                 )
v.                               )                           ORDER
                                 )
Greenleaf Management,            )
                                 )
                 Defendant.      )
________________________________ )

       Plaintiff, proceeding pro se, removed this action from the Greenville County

Magistrate Court on December 30, 2019. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (“Report”). On January 6, 2020, the Magistrate Judge issued a Report

recommending that the case be remanded to the Greenville County Magistrate Court for

lack of subject matter jurisdiction.      ECF No. 8.       The Magistrate Judge further

recommended that this Court require Plaintiff to pay a sanction of $400.00 and order that

Plaintiff be enjoined from filing additional actions unless the sanctions have been satisfied

and the Court finds the action is not frivolous. The Magistrate Judge advised Plaintiff of

the procedures and requirements for filing objections to the Report and the serious

consequences if she failed to do so. Plaintiff failed to file objections, and the time to do

so has passed.
           The Magistrate Judge makes only a recommendation to this Court.              The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, 1 the Court finds no clear error and agrees with the Report’s

recommendation as modified below.




       1 Of note, this is the third time Plaintiff has sought to remove an eviction action in
which she was named the Defendant, and her notice of removal is all but identical to the
ones filed in her prior case. See Hudgens v. L&R Properties, C/A No. 6:19-cv-00791-
BHH, at ECF No. 1 (D.S.C.); Hudgens v. Crescent Landing Apartments, C/A No. 6:18-cv-
856-AMQ, at ECF No. 1 (D.S.C.). In those cases, Plaintiff, who proceeded in forma
pauperis, was informed that the court lacked subject matter jurisdiction over her eviction
proceeding and her cases were dismissed. Hudgens v. L&R Properties, at ECF Nos. 8,
11; Hudgens v. Crescent Landing Apartments, at ECF Nos. 6; 11; 16. Moreover, Plaintiff
was specifically warned that the continued filing of frivolous allegations or notices of
removal could lead to the imposition of sanctions by the Court. See Hudgens v. L&R
Properties, at docs. 8, 11.
       Pursuant to Federal Rule of Civil Procedure 11, Plaintiff is ORDERED to remit

payment of $400.00 to the Clerk of Court at 300 East Washington Street, Greenville, SC

29601. In the event Plaintiff attempts to file another action in this Court before complying

with this Order, the Clerk of Court is authorized to assign civil action numbers (for docket

control purposes). The assigned Magistrate Judge is authorized to either (1) direct

Plaintiff to pay the sanctions amount OR (2) certify that the action is not frivolous. If

Plaintiff is directed to pay the sanctions amount and fails to do so within the provided time,

that action will be dismissed without prejudice and without issuance and service of

process. This action is REMANDED to the Greenville County Magistrate Court.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
January 27, 2020
Spartanburg, South Carolina


                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
